Title: IV. Secretary of State to the Governor of Vermont, 28 February 1791
From: Jefferson, Thomas
To: Chittenden, Thomas



Sir
Philadelphia February 28th. 1791.

I have the Honor to transmit to your Excellency an authenticated Copy of the Act of Congress for the admission of the State of Vermont into this Union, and of the Act regulating the Number of Representatives to be chosen by the States of Kentucky and Vermont, also two Copies of the Acts passed at the first and second Sessions of the Congress of the United States.
Permit me at the same time through the Channel of your Excellency, to lay before the Legislature of your State, an authentic Copy of the articles in addition to, and amendment of, the Constitution of the United States, proposed by Congress to the Legislatures of the several States for their Ratification, pursuant to the fifth article of the original Constitution.—I have the Honor to be with great Respect, Your Excellency’s Most obedient & most humble servant,

Th: Jefferson

